Citation Nr: 0600467	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the service connection claim for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1954 to May 1957.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2000, the veteran filed a claim to reopen his 
service connection claim for bilateral hearing loss.  It 
appears from the record that the RO did not, in response to 
this claim, send to the veteran a notice letter in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

Accordingly, this case is remanded for the following actions:

The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claim to reopen his service connection 
claim for bilateral hearing loss, and the 
respective obligations of VA and the 
veteran in obtaining that evidence.  The 
veteran's application to reopen was filed 
before August 29, 2001; accordingly,  and 
he should be informed ot the test set 
forth in the decision in Hodge v. West, 
155 F.3d 1356, 1363.  He should also be 
requested to provide any evidence in his 
possession that pertains to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Pelegrini v. Principi, 18 
Vet. App 112 (2004).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

